DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3, 5-13, 15-21 are pending and have been examined in this application. Claims 1, 5, 8, 10, 12, and 20 are amended, claims 2-3, 6-7, 9, 13, 15-16, and 18 are original, claims 11, 17, and 19 are previously presented, claims 4 and 14 are canceled, claim 21 is new.
Prosecution Reopening
In view of the appeal brief filed on 02/01/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647                                                                                                                                                                                                        
Response to Amendment
The amendment filed 08/04/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the “smoothly” sloping interior surface, and the plate “fully supported” by the hollow support columns. See 112a and 112b rejections below.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claims 1, 12, and 20 claim “wherein the removable riser includes a plate fully supported by a plurality of hollow support columns”. Applicant’s plate 220 on the riser 200 is not fully supported by the columns 210 as can be seen in at least FIG 8A. Applicant’s riser, 220 has an upwardly protruding edge, or small wall around the rim of the plate 220 which is in contact with the planter pot 100 itself, implying that the riser and thus the plate are not fully supported by the support columns 210. Additionally, the base of the planter 100 supports the support columns 210, which then supports the plate 220. The specification does not have sufficient disclosure to indicate that the plate is “fully supported” by the columns 210, and the drawings instead demonstrate the plate 220 being supported by a variety of structures. Further, claim 15 indicates the plate including a rim which is meant to maintain uniform contact between the plate and the planter sidewalls, which directly contradicts the plate being “fully supported” by the hollow support columns. If the plate is in contact with the sidewalls, it would have at least lateral support which would prevent the plate from tilting or moving outside of its desired area. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, and 20 “smoothly” is unclear in light of the specification and the drawings. It is unclear how applicant is defining “smoothly” – as this term traditionally refers to the texture of a material’s surface. This limitation can also be interpreted as a continuous sloping interior sidewall as indicated in the FIGs without interference from a jagged edge or alternative angled surface, however the term “smoothly” is not supported by or defined by the specification such that the examiner fully understands which applicant intends to claim. The claims have been examined as best understood, and “smoothly sloping” has been interpreted to signify a continuous interior surface not interrupted by sharp turns or pointed bends.

Claim 12 lines 17-18 “the top of each of the one or more drain posts” is indefinite because “the one or more drain posts” lacks antecedent basis. This should be –the top of each of the plurality of drain posts—to be consistent with prior language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030106262 A1) to Lai in view of (US D352480 S) to Carlson and (US 5315783 A) to Peng.
In regards to claim 1, Lai teaches a planter, comprising: a base (Lai; annotated L1 below) including a raised portion (Lai; annotated L4 below) to form a channel (Lai; space beneath L4) beneath the base; at least one substantially vertical planter sidewall (Lai; peripheral wall of flowerpot 30) formed with the base; one or more drain posts (Lai; 32 extending from upwardly protruding wall 31) integrally formed on the base and extending substantially vertically upwards from a lowest point of the base (Lai; see FIG 3A and 5B where 32 is an integral part of 31 which extends upwardly from the lowest part of the base) with a drain opening (Lai; annotated L2 below) at a top of each of the at least one or more drain posts in communication with the channel (Lai; see FIG 3A); and a removable riser (Lai; ventilation filter 20 in FIG 3A or 204 in FIG 5B), wherein the removable riser includes; a plate (Lai; bottom surface of ventilation filter 20 or 204) fully supported by a plurality of hollow support columns (Lai; hollow feet 22), each of the hollow support columns being longer than each of the one or more drain posts (Lai; see FIG 3A or 5B where 22 is longer than 32), being configured to form a reservoir space (Lai; annotated L3 below) with at least a portion of the reservoir space being positioned above the top of each of the one or more drain posts and beneath a bottom surface of the plate (Lai; see FIG 3A or 5B where the reservoir space is beneath the bottom surface of 20 and above the uppermost surface of 32), each of the hollow support columns including a hollow cavity (Lai; hollow feet 22) configured to be completely filled with soil and to absorb and transport moisture from the reservoir space into the soil by capillary action (Lai; hollow feet 22 are open at the top as seen in FIG 3B, and when filled with soil, the hollow feet 22 of Lai are in contact with water through apertures, see FIG 3A, 4, and 5A, and the natural properties soil and water tension would transport water through the soil by capillary action) the top of each of the one or more drain posts being positioned apart from and below the bottom surface of the plate (Lai; see FIG 3A or 5B where the reservoir space is beneath the bottom surface of 20 and apart from the uppermost surface of 32); and wherein the hollow support columns each include at least one opening (Lai; air vents 24, 23, see FIG 2 and 5B) in a column sidewall.  

    PNG
    media_image1.png
    857
    875
    media_image1.png
    Greyscale

Lai fails to teach the planter sidewall including a smoothly sloping interior surface extending from a lowest interior edge to a highest interior edge of the planter sidewall. 
Carlson teaches the planter sidewall (Carlson; sidewalls of planter, see FIG 5) including a smoothly sloping interior surface extending from a lowest interior edge to a highest interior edge of the planter sidewall (Carlson; as best understood, see FIG 5, where the interior surface of the planter sidewall slopes continuously upward from the lowest interior edge to the highest interior edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planter of Lai such that it has a smoothly sloping interior surface. This interior surface would be advantageous because it facilitates in stacking and would provide for a simple and efficiently produced design when manufacturing the planter. Additionally, a change in shape of the interior surface lacks criticality in applicant’s disclosure, since [0034] of applicant’s specification recites that the shape of the planter sidewalls may be a variety of different shapes. 
Lai as modified by Carlson fail to teach where the one or more drain posts is a plurality of drain posts.
Peng teaches where the one or more drain posts is a plurality of drain posts (Peng; 11 see FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of drain posts in the planter of Lai as modified by Carlson. Doing so would contribute to and facilitate the ventilation of the planter.
In regards to claim 2, Lai as modified by Carlson and Peng teach the planter of claim 1, but Lai fails to teach wherein the base includes a plurality of projections extending upwardly from the base and corresponding to a hole in the end of at least one of the plurality of hollow support columns.
Carlson teaches wherein the base (Carlson; annotated fig 2 below) includes a plurality of projections (Carlson, annotated fig 2 below, cross sectional view on annotated fig 5 below) extending upwardly from the base and corresponding to a hole (Carlson, annotated fig 2 below, and see FIG 5 where the projection is passing through a through-hole) in the end of at least one of the plurality of hollow support columns (Carlson, annotated fig 2 below, and as can be seen from FIG 5 where the projection is inserted through the hole of the support column).

    PNG
    media_image2.png
    828
    890
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    634
    media_image3.png
    Greyscale
  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the planter of Lai to contain projections to fit holes on the end of support columns as taught by Carlson due to the advantage of having a friction fit to stabilize the riser within the planter pot.
In regards to claim 3, Lai as modified by Carlson and Peng teach the planter of claim 2, wherein the projections (Carlson, annotated fig 2 and 5 above) insert into the hole (Carlson, annotated fig 2 above) of the at least one of each of the plurality of hollow support columns (Carlson; annotated Fig 5 above, where the projection passes entirely through the through-hole of the post). 
In regards to claim 5, Lai as modified by Carlson and Peng teach the planter of claim 1, wherein the plurality of drain posts (Lai; see FIG 3A and 5B where 32 is an integral part of 31 which extends upwardly from the lowest part of the base) (Peng; plurality of posts 11) are wider at the base and narrow towards a top of the at least one or more drain posts (Lai; see FIG 3A and FIG 5B, where the bottom of 31 is wider than the top of 32) (Peng; see FIG 4), and the planter is narrower at a base and wider at a top of the planter such that the planter is stackable with other planters (Lai; see FIG 3A and 5B where the planter 30 is narrower towards the base L1 and wider at the top of the planter, allowing it to be stacked).  
In regards to claim 6, Lai as modified by Carlson and Peng teach the planter of claim 1, wherein the plate (Lai; bottom surface of ventilation filter 20 or 204 in 3A and 5B) includes a rim (Lai; 211 in FIG 3B) (Lai; uppermost edge of peripheral wall 205 in embodiment FIG 5B) for maintaining uniform contact between the plate and the at least one planter sidewall (Lai; see FIG 3A and 3B) (Lai; see FIG 5A and 5B). 
In regards to claim 7, Lai as modified by Carlson and Peng teach the planter of claim 1, wherein the plate (Lai; bottom surface of ventilation filter 20 or 204) includes a plurality of plate openings (Lai; see FIG 2 and 5A and elements 24 and 23) for water to communicate.  
In regards to claim 8, Lai as modified by Carlson and Peng teach the planter of claim 7, but Lai fails to explicitly teach wherein each drain opening of the plurality of drain posts is aligned with at least one of the plurality of plate openings.  
Peng teaches wherein each drain opening (Peng; 111) of the plurality of drain posts (Peng; 11) is aligned with at least one of the plurality of plate openings (Peng; 121). [Peng teaches where many openings in the plate of the riser are aligned with the drain post openings] (Peng; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planter of Lai as modified by Carlson and Peng such that the plate openings are aligned with the drain post opening as further taught by Peng. The motivation would be to allow for excess water to drain out more effectively.
In regards to claim 10, Lai as modified by Carlson and Peng teach the planter of claim 1, but fail to explicitly teach wherein the hollow support columns are about three millimeters longer than the one or more drain posts. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hollow support columns be about three millimeters longer than the at least one drain post, since such a modification [would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
 	The motivation for modifying the hollow support columns so that they are about three millimeters longer than the at least one drain post is to ensure the at least one drain post sits below the riser. This allows for the drain post to drain water from the reservoir in case of overfilling, therefore preventing the soil of the planter from becoming oversaturated. 

In regards to claim 12, Lai teaches a stackable planter, comprising: a base (Lai; annotated L1 above) including a raised portion (Lai; L4 above) to form a channel (Lai; space beneath L4) beneath the base; at least one substantially vertical planter sidewall (Lai; peripheral wall of flowerpot 30) formed with the base; a drain post (Lai; see FIG 3A and 5B 32, 31)  integrally formed on the base and extending substantially vertically upwards from a lowest point of the base (Lai; see FIG 3A and 5B where 32 is an integral part of 31 which extends upwardly from the lowest part of the base)  with a drain opening (Lai; annotated L2 above) at a top of the drain post in communication with the channel (Lai; see FIG 3A and 5B); and a removable riser (Lai; ventilation filter 20 or 204), wherein the removable riser includes; a plate (Lai; base of ventilation filter 20 in FIG 3A or 204 in FIG 5B) fully supported by a plurality of hollow support columns (Lai; hollow feet 22 supporting the plate of 20 or 204), each of the hollow support columns are longer than the drain post (Lai; see FIG 3A and 5B where 22 is longer than 32) and are configured to form a reservoir space with at least a portion of the reservoir space (Lai; annotated L3 above) positioned above the top of the drain post and beneath a bottom surface of the plate (Lai; see FIG 3A and 5B where the reservoir space is beneath the bottom surface of 20 or 204 and above the uppermost surface of 32), the hollow support columns including a hollow cavity configured to be completely filled with soil and to absorb and transport moisture from the reservoir space into the soil by capillary action (Lai; hollow feet 22 are open at the top as seen in FIG 3B, and when filled with soil, the hollow feet 22 of Lai are in contact with water through apertures, see FIG 3A, 4, and 5A, and the natural properties soil and water tension would transport water through the soil by capillary action) the top of the drain post being positioned apart from and below the bottom surface of the plate (Lai; see FIG 3A and 5B where the reservoir space is beneath the bottom surface of 20 or 204 and above the uppermost surface of 32);  Page 4 of 18and each of the hollow support columns including a slit opening in a column sidewall (Lai; air vents 24, 23, see FIG 2 and FIG 5A).  
Lai fails to teach the planter sidewall including a smoothly sloping interior surface extending from a lowest interior edge to a highest interior edge of the planter sidewall; and a plurality of projections extending upwardly from the base; wherein each of the hollow support columns includes a locator opening for mating contact with the plurality of projections.
Carslon teaches the planter sidewall (Carlson; sidewalls of plater, see FIG 5) including a smoothly sloping interior surface extending from a lowest interior edge to a highest interior edge of the planter sidewall (Carlson; as best understood, see FIG 5, where the interior surface of the planter sidewall slopes continuously upward from the lowest interior edge to the highest interior edge); and a plurality of projections (Carlson; annotated fig 2 above, cross sectional view on annotated fig 5 above) extending upwardly from the base; wherein each of the hollow support columns includes a locator opening for mating contact with the plurality of projections (Carlson; annotated Fig 5 above, where the projection passes entirely through the through-hole of the post).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planter of Lai such that it has a smoothly sloping interior surface. This interior surface would be advantageous because it facilitates in stacking and would provide for a simple and efficiently produced design when manufacturing the planter. Additionally, a change in shape of the interior surface lacks criticality in applicant’s disclosure, since [0034] of applicant’s specification recites that the shape of the planter sidewalls may be a variety of different shapes.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the planter of Lai to contain projections to fit holes on the end of support columns as taught by Carlson due to the advantage of having a friction fit to stabilize the riser within the planter pot.
Lai as modified by Carlson fail to explicitly teach a plurality of drain posts.
Peng teaches a plurality of drain posts (Peng; 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planter of Lai to have a plurality of drain posts as taught by Peng. A plurality of drain posts allows for the planter of Lai to better circulate air and drain water in the case that one of the air vents of Lai were to be clogged.
In regards to claim 13, Lai as modified by Carlson and Peng teach the planter of claim 12, wherein each of the projections (Carlson; annotated fig 2 and 5 above) insert into the locator opening (Carlson, annotated fig 2 above) of one of the plurality of hollow support columns (Carlson; annotated Fig 5 above, where the projection passes entirely through the through-hole of the post).  
In regards to claim 15, Lai as modified by Carlson and Peng teach the planter of claim 12, wherein the plate (Lai; bottom surface of ventilation filter 20 or 204 in FIGs 3A and 5B) includes a rim (Lai; 211 in FIG 3B) (Lai; uppermost edge of peripheral wall 205 in embodiment FIG 5B) for maintaining uniform contact between the plate and the at least one planter sidewall (Lai; see FIG 3A, 3B and FIG 5A, 5B).
In regards to claim 16, Lai as modified by Carlson and Peng teach the planter of claim 12, wherein the plate (Lai; bottom surface of ventilation filter 20 or 204) includes a plurality of plate openings (Lai; see FIG 2 and 5A, elements 24 and 23) for water to communicate. 
In regards to claim 17, Lai as modified by Carlson and Peng teach the planter of claim 16. Lai fails to teach wherein each drain opening of the plurality of drain posts is aligned with at least one of the plurality of plate openings.  
Peng teaches wherein each drain opening (Peng; 111) of the plurality of drain posts (Peng; 11) is aligned with at least one of the plurality of plate openings (Peng; 121). [Peng teaches where many openings in the plate of the riser are aligned with the drain post openings] (Peng; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planter of Lai as modified by Carlson and Peng such that the plate openings are aligned with the drain post opening as further taught by Peng. The motivation would be to allow for excess water to drain out more effectively.
In regards to claim 19, Lai as modified by Carlson and Peng teach the planter of claim 12, but fail to teach wherein the hollow support columns are about three millimeters longer than each of the plurality of drain posts.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hollow support columns be about three millimeters longer than the at least one drain post, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
The motivation for modifying the hollow support columns so that they are about three millimeters longer than the at least one drain post is to ensure the at least one drain post sits below the riser. This allows for the drain post to drain water from the reservoir in case of overfilling, therefore preventing the soil of the planter from becoming oversaturated. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030106262 A1) to Lai as modified by (US D352480 S) to Carlson and (US 5315783 A) to Peng as applied to claim 1 above, in further view of (US 20020174599 A1) to Rose.
In regards to claim 9, Lai teaches the planter of claim 1, but fails to teach, wherein the plate includes support ribs for strengthening the plate.  
Rose, teaches wherein the plate (Rose; 2) includes support ribs (Rose; 12) for strengthening the plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation filter of Lai to have a plate that includes strengthening ribs. The motivation for the use of ribs as taught by Rose is to separate the plate into areas, break up soil, add strength, and help direct water flow (Rose; [0026]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030106262 A1) to Lai as modified by (US D352480 S) to Carlson and (US 5315783 A) to Peng as applied to claim 1 above, in further view of (US D675492 S) to Art.
In regards to claim 11, Lai as modified by Carlson and Peng teaches the planter of claim 1, but fails to teach wherein the at least one opening in the column sidewall includes a single slit-like opening along an entire length of each of the plurality of hollow support columns.
Art, however, teaches wherein the at least one opening in the column sidewall includes a single slit opening (Art; annotated Fig 13 and 14 below) along an entire length of a single support column (Art; annotated Fig 13 and 14 below).

    PNG
    media_image4.png
    777
    890
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the openings in the plurality of hollow support columns in the planter of Lai as modified by Carlson and Peng to be the long slit-like opening in the column sidewall of Art. These longer slit like openings are advantageous because they provide a larger gap for soil to be aerated.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030106262 A1) to Lai as modified (US D352480 S) to Carlson and (US 5315783 A) to Peng as applied to claim 12 above, in further view of (US 20020174599 A1) to Rose.
In regards to claim 18, Lai as modified by Carlson and Peng teach the planter of claim 12, but fail to teach wherein the plate includes support ribs for strengthening the plate.  
Rose, teaches wherein the plate (Rose; 2) includes support ribs (Rose; 12) for strengthening the plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation filter of Lai as modified by Peng and Carlson to have a plate that includes strengthening ribs. The motivation for the use of ribs as taught by Rose is to separate the plate into areas, break up soil, add strength, and help direct water flow (Rose; [0026]).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030106262 A1) to Lai in view of (US D352480 S) to Carlson, (US 5315783 A) to Peng and (US 20100229464 A1) to Wilkes.
In regards to claim 20, Lai teaches a method for plant watering, comprising: providing a planter, comprising: a base (Lai; annotated L1 above) including a raised portion (Lai; Annotated L4 above) to form a channel (Lai; space beneath L4) beneath the base; at least one substantially vertical planter sidewall (Lai; peripheral wall of flowerpot 30)  formed with the base; one or more drain posts (Lai; 32 extending from upwardly protruding wall 31) integrally formed on the base and extending substantially vertically upwards from a lowest point of the base (Lai; see FIG 3A and 5B where 32 is an integral part of 31 which extends upwardly from the lowest part of the base) with a drain opening (Lai; annotated L2 above) at a top of each of the at least one or more drain posts in communication with the channel (Lai; see FIG 3A and 5B where the top of the drain posts can fluidly communicate with the channel); and a removable riser (Lai; ventilation filter 20 or 204), wherein the removable riser includes: a plate (Lai; base of ventilation filter 20 in FIG 3A or 204 in FIG 5B) fully supported by a plurality of hollow support columns (Lai; hollow feet 22), wherein each of the hollow support columns being longer than the one or more drain posts (Lai; see FIG 3A or 5B where 22 is longer than 32) and being configured to form a reservoir space (Lai; annotated L3 above) by supporting the plate at a height above the drain opening at the top of each of the one or more drain posts with at least a portion of the reservoir space being positioned above the top of the at least one or more drain posts and beneath a bottom surface of the plate (Lai; see FIG 3A where the reservoir space is beneath the bottom surface of 20 and above the uppermost surface of 32), the hollow support columns including a hollow cavity configured to be completely filled with soil and to absorb and transport moisture from the reservoir space into the soil by capillary action (Lai; hollow feet 22 are open at the top as seen in FIG 3B, and when filled with soil, the hollow feet 22 of Lai are in contact with water through apertures, see FIG 3A, 4, and 5A, and the natural properties soil and water tension would transport water through the soil by capillary action), the top of each of the one or more drain posts being positioned apart from and below the bottom surface of the plate (Lai; see FIG 3A where the reservoir space is beneath the bottom surface of 20 and above the uppermost surface of 32); and wherein the hollow support columns each include at least one opening in a column sidewall (Lai; air vents 24, 23, see FIG 2 and 5A); supporting a plant and a soil mixture on a top portion of the removable riser and in the hollow support columns (Lai; see Claim 1), storing water in the reservoir (Lai; [0018] on page 2).
Lai fails to teach the planter sidewall (Carlson; sidewalls of plater, see FIG 5) including a smoothly sloping interior surface extending from a lowest interior edge to a highest interior edge of the planter sidewall (Carlson; as best understood, see FIG 5, where the interior surface of the planter sidewall slopes continuously upward from the lowest interior edge to the highest interior edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planter of Lai such that it has a smoothly sloping interior surface. This interior surface would be advantageous because it facilitates in stacking and would provide for a simple and efficiently produced design when manufacturing the planter. Additionally, a change in shape of the interior surface lacks criticality in applicant’s disclosure, since [0034] of applicant’s specification recites that the shape of the planter sidewalls may be a variety of different shapes.
Lai as modified by Carlson fail to teach where the one or more drain posts is a plurality of drain posts.
Peng teaches the one or more drain posts is a plurality of drain posts (Peng; 11 see FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of drain posts in the planter of Lai as modified by Carlson. Doing so would contribute to and facilitate the ventilation of the planter.
Lai as modified by Carlson and Peng fail to explicitly teach the method of the soil mixture in the plurality of hollow support columns absorbs the water and transports it by the capillary action to the plant.
Wilkes teaches the method of the soil mixture in the plurality of hollow support columns absorbs the water and transports it by the capillary action to the plant (Described in Wilkes; [0079]).
Wilkes uses a description of capillary action where “Since potting soil usually has a high moisture retention contend, since it frequently may contain other ingredients in its mixture, such as zeolite, … such that the moisture absorbed into the potting soil within each well also migrates upwardly into the potting soil…” (Wilkes; [0079]). The paragraph further includes a plant and soil mixture supported by a top portion of a removable riser where the hollow support columns extend “downwardly into the water reservoir, as is arranged approximate the bottom of the containers…” (Wilkes; [0079]).
It would have been obvious to one of ordinary skill in the art to utilize the planter of Lai as modified by Carlson and Peng to allow the soil mixture to absorb and transport water by capillary action. The presence of soil in the feet of Lai, and the water interacting with the soil through the reservoir of Lai, would naturally perform this capillary action or wicking action of water. It is also advantageous to utilize this technique because it does not require any excess wicks or watering mechanics.
In regards to claim 21, Lai as modified by Carlson, Peng, and Wilkes teach the planter of claim 1, Lai fails to teach the planter further comprising a plurality of projections extending upwardly from the base, the projections being configured to be inserted into corresponding holes at an end of at least one of the plurality of hollow support columns, wherein the projections are smaller than the corresponding holes to enable relative movement.
Carlson teaches the planter further comprising a plurality of projections (Carlson, annotated fig 2 above, cross sectional view on annotated fig 5 below) extending upwardly from the base (Carlson; see FIG 5), the projections being configured to be inserted into corresponding holes (Carlson, annotated fig 2 below, and see FIG 5 where the projection is passing through a through-hole) at an end of at least one of the plurality of hollow support columns (Carlson, annotated fig 2 below, and as can be seen from FIG 5 where the projection is inserted through the hole of the support column), wherein the projections are smaller than the corresponding holes to enable relative movement (Carlson; see FIG 5 where the projections are smaller than the holes such that they may be inserted and removed from the holes, providing relative movement in an up-down direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the planter of Lai as modified by Carlson, Peng, and Wilkes to contain projections to fit holes on the end of support columns as further taught by Carlson due to the advantage of providing a user with a structure to assist in quick and easy positioning of the insert. Additionally, this limitation lacks criticality as applicant’s specification [0055] states that the projections may be equal in size or smaller for the end holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647